Citation Nr: 0602487	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-08 009	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
postoperative residuals of a left ankle fracture.  

2.  Entitlement to an initial rating higher than 10 percent 
for left ankle scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.  He had additional service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
file was subsequently transferred to the RO in 
Winston-Salem, North Carolina.

In February 2005, the Board remanded the case to the RO for 
additional development and consideration - including having 
the veteran examined to obtain a medical opinion concerning 
the current severity of his left ankle disability and 
associated scarring.  The RO since has completed the 
development requested, continued to deny the claims, and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  As a result of his left ankle fracture, and even despite 
his surgery, the veteran has painful dorsiflexion between 0 
and 10 degrees; he has so little motion in this range that 
his ankle is effectively ankylosed.

2.  The veteran's left ankle scars are tender and painful on 
objective demonstration.




CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent rating for the 
postoperative residuals of the left ankle fracture.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4,45, 4.59, and 4.71a, Code 5270 
(2005).  

2.  The left ankle scars are 10-percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and 4.118, Code 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the January 2003 statement of the case, the 
September 2005 supplemental statement of the case, and April 
2001 and March 2005 RO letters to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
March 2005 letter, which was sent following the Board's 
February 2005 remand, also asked the veteran to provide any 
evidence or information he had pertaining to his appeal.  So 
there has been compliance with all four VCAA notice 
requirements.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005).

The veteran also sees that records have been obtained 
concerning the veteran's VA treatment through September 1996 
and private treatment through February 2005.  And as already 
mentioned, he has been afforded several VA compensation 
examinations - including most recently in June 2005 (as 
directed in the Board's February 2005 remand) specifically to 
obtain a medical opinion concerning the current severity of 
his left ankle disability and associated scarring.  He has 
not identified any additional evidence not already of record 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  Therefore, the Board finds that 
the duty to assist also has been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, his claims were 
reconsidered on multiple occasions, most recently in 
September 2005 in light of the additional development 
performed subsequent to the Board's February 2005 Remand.  So 
the Board finds no evidence of prejudicial error in 
proceeding to a decision on the merits at this juncture.  See 
Mayfield, supra.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  If, on the other hand, the veteran timely 
appealed the rating initially assigned just after 
establishing his entitlement to service connection (which he 
did for his scars), the Board also must consider whether he 
is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his scarring 
may have been more severe than at others.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Regardless, in evaluating the veteran's claims, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The record shows the veteran sustained a fracture of his left 
fibula during service in 1987.  He underwent an open 
reduction and internal fixation of the fracture.  Later 
during service he underwent surgical repair of the deltoid 
ligament in his left ankle.
Service connection for the resulting disability later was 
established in 1988 and a 10 percent rating initially 
assigned.

On VA compensation examination in 1990, the veteran 
complained of pain in his left ankle on standing, walking, 
and climbing stairs and in cold weather.  The examiner 
described two scars - a 5 1/2-inch longitudinal scar over 
the distal fibula and a 31/2-inch scar over the medial 
malleolus - neither of which was tender or depressed.  
Dorsiflexion was possible to 0 degrees and plantar flexion 
was possible to 45 degrees.  The veteran could invert and 
evert the left ankle to 5 degrees in each direction.  He 
walked with a slight left limp.  

Contemporaneous VA clinical records indicate the veteran was 
experiencing pain in his left ankle from the retained 
hardware from the fracture repair in service.  He underwent 
additional surgery in September 1996 for removal of the plate 
and several screws.  It was noted that two of the screws 
broke and were partially retained.  

At the time of a VA compensation examination in October 1996, 
the veteran again complained of pain on standing less than 30 
minutes and on walking two blocks, as well as when it was 
cold.  He said the pain was worse in the morning and evening.  
He reported constant swelling.  On examination, there was 
swelling over the lateral aspect of his left ankle.  
Dorsiflexion was accomplished to 20 degrees, plantar flexion 
to 30 degrees, with inversion and eversion each to 5 degrees.  

Another VA compensation examination was conducted in June 
1998.  The veteran reported essentially identical symptoms as 
he had previously.  He reported that he had previously worked 
as a maintenance construction worker, but had not worked 
since his surgery in 1996.  Range of motion testing was 
briefly reported as dorsiflexion of the left ankle to 10 
degrees and plantar flexion to 25 degrees with complaints of 
pain.  X-rays of the left ankle and foot at that time 
reportedly showed the two screw fragments, but no 
degenerative change.  Another physician examined the 
veteran's scars.  He noted the veteran's complaints that the 
scars were tender and painful and that certain areas would 
turn "black."  There was a 13.1cm linear scar on the 
lateral distal left leg with an anterior angle at the lateral 
malleolus, a 1.0cm by 0.7cm scar just above the above long 
scar, and a 10cm linear scar on the medial distal left leg 
over the medial meniscus and medial left leg.  On 
examination, the scars were tender to the touch, soft, 
movable, non-ulcerated, and not elevated or depressed, with 
no loss of underlying tissue and no inflammation or edema.  
That examiner also reported range of motion of the ankle of 
10 degrees of dorsiflexion and 15 degrees of plantar flexion, 
with subjective complaint of pain.  

Yet another VA compensation examination was conducted in July 
2001.  The veteran reported to that examiner that he had 
pain, swelling, and tenderness, particularly in the scar on 
the ankle and the heel.  He stated that the disability caused 
him pain, weakness, stiffness, swelling, inflammation, 
instability, fatigue, and lack of endurance.  The veteran 
reported that his symptoms are constant, causing him extreme 
pain and marked difficulty in performing his job functions.  
He indicated that he was unable to push a lawn mower or 
garden and could not stand on his foot for a long period of 
time.  The veteran also told the examiner that he required a 
brace for his left ankle and occasionally needed a cane.  On 
examination, the examiner noted that there was swelling, 
abnormal movement, instability, and weakness.  He then stated 
that there was no heat, redness, swelling, effusion, or 
drainage.  The examiner indicated that dorsiflexion of the 
left ankle was possible from 0 to 10 degrees, with pain 
between 0 and 5 degrees, and plantar flexion was possible 
from 0 to 20 degrees, with pain between 0 and 20 degrees.  
The examiner commented that the veteran then had a marked 
amount of limitation for his job function, which changed on a 
daily basis, but when severe caused him not to be able to 
perform his normal job functions.  

During an outpatient visit to a private examiner in September 
2002, the veteran continued to complain of left ankle pain, 
indicating that it had worsened slightly during the previous 
few months.  On examination, range of motion of the ankle was 
noted to be full, with some pain to palpation along the 
incision and a positive grind test.  He injected the ankle 
joint.  During a visit in December 2004, it was noted that 
the veteran had obtained very good relief from his pain, 
which had only recently recurred.  The examiner noted 
tenderness over the ankle ligaments.  On x-ray, the ankle 
mortise was well maintained and no arthritis was apparent.  
He again injected the veteran's left ankle.  

The veteran obtained no relief from the December 2004 
injection.  An examiner in January 2005 diagnosed synovitis 
of the ankle joint and, later in January 2005, a synovectomy 
was performed.  On follow-up visits in February 2005, it was 
noted that the veteran's pain was improving.  

The veteran testified at a videoconference hearing before the 
Board in December 2004.  He stated that two of his three left 
lower leg scars were tender and painful.  He also said that 
he currently wore an ankle brace because of a feeling of 
instability.  He further testified that his pain and problems 
with his left ankle had grown progressively worse with time.  

Another VA compensation examination was conducted in June 
2005, on remand.  The veteran reported that his symptoms in 
his ankle and thigh were worse since the recent surgery, 
despite physical therapy.  He also reported having constant 
numbness and stinging at times.  He stated that he had given 
up all sports and that he had been out of work since December 
2004 because of his symptoms.  On examination, dorsiflexion 
was accomplished to 10 degrees with painful motion, plantar 
flexion was possible to 30 degrees, and subtalar motion was 
noted to be normal.  Anterior drawer and talar tilt tests 
were normal.  The medial scar was 9.5cm long and the lateral 
scar was 15cm long; the incisions themselves were nontender, 
but the veteran noted tenderness along the peroneal tendon 
and posterior heel.  The examiner commented that the veteran 
had no instability, but did have premature fatigability and 
increased symptoms related to increased use.  He noted the 
veteran did not have symptomatic scarring, but did have 
diminished range of motion and ankle tenderness related to 
the previous injury that was moderately severe, given his 
occupation in the construction industry.  The scars did not 
produce any limitation of ankle function.  




1.  Postoperative Residuals of the Left Ankle Fracture

Moderate limitation of motion of the ankle is to be rated 10 
percent.  A 20 percent rating requires marked limitation of 
motion.  38 C.F.R. § 4.71a, Code 5271.  

Malunion of the tibia and fibula, with slight knee or ankle 
disability, warrants a 10 percent evaluation.  A 20 percent 
rating is for assignment for moderate knee or ankle 
disability.  For malunion with marked knee or ankle 
disability, a 30 percent rating is appropriate.  Code 5262.  

Ankylosis of the ankle is to be rated 40 percent, in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  A 30 percent evaluation is warranted for 
ankylosis in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 degrees and 10 
degrees.  With ankylosis in plantar flexion, less than 30 
degrees, a 10 percent evaluation is to be assigned.  Code 
5270.  

It is clear from the record and from the veteran's own 
statements and hearing testimony that his primary complaint 
concerning his left ankle disability relates to pain, which 
he has stated is constant and increasingly severe.  In fact, 
his reports of ankle pain have led to two surgical procedures 
since 1996, as well as at least two attempts at injections 
into the ankle joint.  In this regard, the March 1999 rating 
decision on appeal assigned a temporary total disability 
rating for convalescence for approximately six weeks after 
the ankle surgery in 1996 and then increased the rating for 
the fracture residuals to 20 percent, effective from November 
1996.  During the course of this appeal, a rating decision in 
September 2005 assigned another temporary total disability 
rating following the second surgery, beginning in January 
2005, resuming the 20 percent rating in April 2005.  See 
38 C.F.R. § 4.30 ("paragraph 30")

The Board observes that no higher rating is assignable under 
Code 5271, and that Code 5262 is not applicable since the 
medical evidence shows the fracture, itself, is well healed.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), however, the 
Court held that the regulations concerning musculoskeletal 
disabilities (such as the type at issue) do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use including during 
flare-ups.  See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Other relevant considerations include whether the veteran has 
additional functional impairment from premature/excess 
fatigability, weakness/instability, and incoordination, etc.

Although the October 1996 VA examiner noted the veteran's 
complaint of pain after prolonged standing or walking, the 
report of that evaluation does not reflect complaints of 
painful motion.  On that examination, dorsiflexion was normal 
and plantar flexion was noted to be moderately limited.  
Beginning with the June 1998 VA examination, however, 
examiners have regularly reported that range of motion 
testing was accompanied by pain.  Further, beginning with 
that examination, dorsiflexion always has been reported as 
being accomplished from 0 to 10 degrees with pain.  

The Board believes the medical evidence of pain on any 
dorsiflexion of the veteran's left ankle between 0 and 10 
degrees, shown on all examinations since 1998, is equivalent 
to a finding of effective ankylosis of this ankle in this 
range.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992), both 
indicating that ankylosis is complete immobility of the joint 
in a fixed position, either favorable or unfavorable.  
Because Code 5270 provides for a 30 percent rating for ankle 
ankylosis in dorsiflexion between 0 and 10 degrees, the Board 
finds that a 30 percent rating should be assigned for the 
veteran's left ankle disability.  The notations by examiners 
that the veteran experiences additional functional limitation 
in the ankle due to weakened movement and fatigability 
further support this higher rating under the Court's holding 
in DeLuca.



But the veteran does not have sufficient disability in his 
left ankle to support an even higher 40 percent rating under 
Code 5270.  He does not have the required ankylosis (or 
effective ankylosis) beyond 10 degrees of dorsiflexion, or in 
plantar flexion beyond 40 degrees, and there also is no 
evidence of any deformity of abduction, adduction, inversion 
or eversion.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  As mentioned, he has 
been hospitalized twice in recent years for surgery on his 
left ankle.  But temporary total disability ratings already 
have been assigned for the period of convalescence he 
required following those hospitalizations.  And despite his 
statements concerning the impact of his left ankle disability 
on his ability to work, the record does not reflect marked 
interference with his employment - meaning above and beyond 
the ratings he has received through the years.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  In this case, the Board has resolved all 
reasonable doubt in the veteran's favor - as required by 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 - and determined 
he is entitled to a higher 30 percent rating.



2.  The Left Ankle Scars

As already alluded to, the current appeal of this issue arose 
from the rating assigned following the initial grant of 
service connection.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted the distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  The Board will evaluate the level of 
impairment due to the disability throughout the entire period 
since the effective date of the award, considering the 
possibility of a "staged" rating, as provided by the Court 
in Fenderson.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also VAOPGCPREC 3-
2000, VAOPGCPREC 7-2000, and 38 C.F.R. § 3.114.  The Board is 
bound by these rulings.  38 U.S.C.A. § 7104(c).

As the Board indicated in its February 2005 remand, effective 
August 30, 2002, VA revised the criteria for evaluating skin 
disorders - including residual scars.

The regulations in effect prior to August 30, 2002, state 
that superficial scars that are poorly nourished, with 
repeated ulceration, and superficial scars that are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805 (2002).



Effective August 30, 2002, under the revised Diagnostic Code 
7801, scars, other than on the head, face, or neck, which are 
deep or cause limitation of motion warrant a 10 percent 
evaluation for an area or areas that exceed six square inches 
(39 sq. cm.); a 20 percent evaluation is assigned for an area 
or areas exceeding 12 square inches (77 sq. cm.); a 
30 percent evaluation is warranted for an area or areas 
exceeding 72 square inches (465 sq. cm.); and a 40 percent 
evaluation is appropriate for an area or areas exceeding 144 
square inches (929 sq. cm.).

Under Code 7802, scars, other than on the head, face, or 
neck, which are superficial and do not cause limited motion, 
are to be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  



First off, the Board observes the RO has assigned an initial 
10 percent evaluation for the postoperative scars about the 
veteran's left ankle.  And while the medical evidence appears 
to be conflicting as to whether he is tender over the scars, 
themselves, or over the previous fracture or the ankle 
ligaments, affording him the benefit of the doubt, a 10 
percent rating is warranted for tender scars under the 
criteria of old Code 7804.  But in the absence of any medical 
indication that his scars are poorly healed or that they 
limit function of his ankle, no higher evaluation is 
available under the old rating criteria.

Under the revised rating criteria, because the evidence 
clearly shows the left ankle scars are superficial, well 
healed, do not cause any limitation of function, and are far 
less than 144 sq. cm in size, Codes 7801, 7802, 7803, and 
7805 are not applicable.  However, revised Code 7804 provides 
for assignment of a 10 percent rating, but no higher, for 
scars that are painful on examination, just as does old Code 
7804.  

Therefore, a rating greater than the currently assigned 10 
percent is not available under either the old or the revised 
rating criteria.  Neither version is more favorable.

Further, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that he has ever been hospitalized for treatment of 
his scars, much less frequently.  Neither does the record 
reflect marked interference with his employment due to the 
scars.  He has submitted no evidence of excessive time off 
from work due to this disability or of concessions made by 
his employer because of the scars.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1).  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 287 (2000); VAOPGCPREC 6-96.  

So, for these reasons, the preponderance of the evidence is 
against the veteran's claim.  Thus, the provisions of 
§ 5107(b) and § 4.3 are not applicable, and his claim for an 
initial rating higher than 10 percent for his scars must be 
denied.


ORDER

A higher 30 percent rating, but no greater, is granted for 
the postoperative residuals of the left ankle fracture, 
subject to the laws and regulations governing the payment of 
VA compensation.

The claim for an initial rating higher than 10 percent for 
the associated scarring is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


